Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the preliminary amendment filed on 04/17/2020.
Claims 1-20 have been canceled.	
Claims 21-40 have been added.
Claims 21-40 are pending.

Priority
2.	This application is a Continuation of 15/385,772 (Patent US 10621210), which was filed on 12/20/2016, was acknowledged and considered

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 07/07/2020 and 04/10/2020 comply with the provisions of M.P.E.P. 609. The examiner has considered it.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,621,210. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent US 10,621,210
Instant Application 16846141
Claim 1:
  A system, comprising: at least one processor; and a memory to store program 

  
  identifying an unknown data object in an unknown data schema that is stored in a data store; 

  obtaining at least a portion of the unknown data object; 

  
  parsing the portion according to different ones of a plurality of data schemas to generate different representations of the portion that correspond to respective ones of the plurality of data schemas; 

  analyzing respective success of the representations generated from the different data schemes to identify one of the different data schemas as the data schema for the unknown data object; and 

  storing the identified data schemas for the unknown data object in a metadata store for the unknown data object.
Claim 21:
  A system, comprising: at least one processor; and a memory, that stores program instructions that when executed by the at least 

  receiving, via an interface for a data catalog service, a classifier for a data schema; 


  performing a recognition task by the data catalog service for an unknown data object that is stored in a data store, comprising: 

  applying the classifier to generate a representation of a portion of the unknown data object that identifies the data schema of a plurality of possible data schemas as the data schema for the unknown data object; and 

  storing the identification of the data schema for the unknown data object in the data catalog service.
Claim 5:
  A method, comprising: 

  identifying an unknown data object in an unknown data schema that is stored in a data store; 

  obtaining at least a portion of the unknown data object; 

  
  parsing the portion according to different ones of a plurality of data schemas to generate different representations of the portion that correspond to respective ones of the plurality of data schemas; 

  


  storing the identified data schema for the unknown data object in a metadata store for the unknown data object.
Claim 28:
  A method, comprising: 

  receiving, via an interface for a data catalog service, a classifier for a data schema; 


  performing a recognition task by the data catalog service for an unknown data object that is stored in a data store, comprising: 

  applying the classifier to generate a representation of a portion of the unknown data object that identifies the data schema of a plurality of possible data schemas as the data schema for the unknown data object; and 


Claim 14:
  A non-transitory, computer-readable storage medium, storing program instructions that when executed by one or more computing devices cause the one or more computing devices to implement: 

  identifying an unknown data object in an unknown data schema that is stored in a data store; 

  obtaining at least a portion of the unknown data object; parsing the portion according to different ones of a plurality of data schemas 

  analyzing respective success of the representations generated from the different data schemas to identify one of the different data schemas as the data schema for the unknown data object; and 

  storing the identified data schema for the unknown data object in a metadata store for the unknown data object.
Claim 35:
  One or more non-transitory, computer-readable storage media, storing program instructions that when executed on or across one or more computing devices cause the one or more computing devices to implement:

  receiving, via an interface for a data catalog service, a classifier for a data schema;


  performing a recognition task by the data catalog service for an unknown data




  the classifier to generate a representation of a portion of the unknown data object that identifies the data schema of a plurality of possible data schemas as the data schema for the unknown data object; and

  storing the identification of the data schema for the unknown data object in the data catalog service.



Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




8.	Claims 21-26, 28-32 and 34-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dubey et al (US 9665628).
Claim 21:
	Dubey suggests a system, comprising: at least one processor; and a memory, that stores program instructions that when executed by the at least one processor, causes the at least one processor to implement a data catalog service, the data catalog service configured to: receiving, via an interface for a data catalog service, a classifier for a data schema [Column 2, lines 36-67 and column 7, lines 31-32 (“Classification model stacks” = classifiers. “Classification model stack” comprises one or more “classification models” that are applied portions of data for classification)]; performing a recognition task by the data catalog service for an unknown data object that is stored in a data store, comprising: applying the classifier to generate a representation of a portion of the unknown data object that identifies the data schema of a plurality of possible data schemas as the data schema for the unknown data object; and storing the identification of the data schema for the unknown data object in the data catalog service [Column 5, lines 3-25 (“auto-classification system” = data catalog service that classifies unknown data schema,. Abstract (Unknown data type or unknown data schema) and column 2, lines 36-67 (The process of classifying new or unknown data formats)].
Claim 22:
	Dubey suggests wherein the data catalog service is further configured to: receive, via the interface, the recognition task for performance by the data catalog service, wherein the [Column 5, lines 3-25  and column 2, lines 36-67 (The process of classifying new or unknown data formats)].
Claim 23:
	Dubey suggests wherein another classifier provided by the data catalog service is applied to determine whether the unknown data object is a different one of the plurality of possible data schemas [Column 2, lines 36-67 and Abstract (Data can be “imperfect” (unknown) or known)].
Claim 24:
	Dubey suggests wherein the data catalog is further configured to: detect a trigger event specified for the recognition task; responsive to the trigger event: determine that the classifier is specified for performance as part of performing the recognition task [Column 2, lines 36-67 (Determining whether the received documents do have associated features represented directly in the documents. A proper “classification model stack” is invoked once the new incoming documents have the associated features)].
Claim 25:
	Dubey suggests wherein the classifier is one of a specified set of classifiers applied for the recognition task, and wherein the identification of the data schema as the data schema for the unknown data object is based on a score generated for a result of the classifier [Column 2, lines 36-67 and Abstract (Determining whether data are “imperfect” (unknown) or perfect (known))].
Claim 26:
	Dubey suggests wherein the classifier is one of a specified plurality of classifiers specified for the recognition task to be applied according to an order specified as part of the recognition task [Column 2, lines 36-67 and Abstract (Determining whether data are “imperfect” (unknown) or perfect (known))].
Claims 28-32 and 34:
Claims 28-32 and 34 are essentially the same as claims 21-25 and 26 except that they set forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claims 35-39:
Claims 35-39 are essentially the same as claims 21-25 except that they set forth the claimed invention as a program product rather a system and rejected under the same reasons as applied above.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 27, 33 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dubey et al (US 9665628) in view of Pasquini (US 9858258). 
Claim 27:
	The combined teachings of Dubey and Pasquini suggest wherein to perform the recognition task, the data catalog service is further configured to: determine a compression scheme for the unknown data object; and decompress the portion of the unknown data object according to the determined compression scheme [Pasquini:Abstract (Documents can be unknown due to their unknown languages) and column 5, lines 47-67 (The process of compressing and decompressing documents)].
Dubey and Pasquini) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as data management. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Dubey and Pasquini before him/her, to modify the system of Dubey with the teaching of Pasquini in order to allow compressing and decompressing of data [Pasquini: Column 5, lines 47-67 (The process of compressing and decompressing documents)].
Claim 33:
Claim 33 is essentially the same as claim 27 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claim 40:
Claim 40 is essentially the same as claim 27 except that it sets forth the claimed invention as a method rather a program product and rejected under the same reasons as applied above.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


Error! Unknown document property name.


Hung Le
02/22/2022

/HUNG D LE/Primary Examiner, Art Unit 2161